Citation Nr: 1600254	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  08-24 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1969 until July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board acknowledges that the Veteran filed a timely notice of disagreement to a May 2008 rating decision by the RO, which denied his claims of entitlement to service connection for bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD).  During the pendency of the appeal, by a September 2014 rating decision, the RO granted service connection for left ear hearing loss and tinnitus.  In a May 2015 rating decision, the RO granted service connection for right ear hearing loss, and PTSD.  As the grant of service connection of these claims is considered a full grant of these benefits sought on appeal, the Board has limited its consideration to the issue listed on the Title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is necessary prior to appellate review.  

The Veteran contends that his current stomach disabilities had their onset in service.  The Veteran's service treatment records show that he was treated for gastrointestinal complaints, and that impressions of duodenitis and neurogenic gastritis were advanced.

In April 2009 the Veteran was first afforded a VA stomach examination.  The examiner noted the Veteran's in-service diagnosis of neurogenic gastritis, and his 1991 diagnosis of a ruptured peptic ulcer.  Upon examination, the examiner diagnosed the Veteran with peptic ulcer disease status post rupture and partial gastrectomy, and GERD.  The examiner opined that the Veteran's current peptic ulcer disease was less likely than not a continuation of the Veteran's in-service neurogenic gastritis diagnosis.  The examiner did not provide an opinion as to whether the Veteran's GERD was a continuation of his in-service stomach condition.

In a July 2014 decision, the Board remanded the claim to afford the Veteran another VA examination to determine the nature and severity of his recurrent gastrointestinal disabilities.  The examiner was asked to provide an opinion as to whether it was at least as likely as not that any current gastrointestinal disorder had its onset during active service, was related to the Veteran's in-service gastrointestinal complaints, or otherwise originated during active service.

In April 2015, the Veteran was afforded a VA esophageal disorder examination.  The examiner noted a current diagnosis of GERD, and opined that it was less likely than not that the Veteran's GERD had its onset during service, was related to the Veteran's in-service gastrointestinal complaints, or otherwise originated during service.  In support of that conclusion the examiner stated:

The Veteran has documented complaints in C-File of medical evaluations for GERD/PUD (Peptic ulcer disease) symptoms and was treated conservatively, after service in 2009, 2010, and 2014.  Subsequently the Veteran had a ruptured duodenal ulcer with on-going post partial gastrectomy symptoms and residuals.  This suggests the diagnosis of PUD status post rupture and partial gastrectomy with residuals of GERD that are unlikely connected to service due to the lack of documentation during service.

Unfortunately, the opinion of the April 2015 examiner is inadequate.  When the VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To this end, the examiner inaccurately reported the Veteran's medical history, and failed to consider the Veteran's lay assertions regarding onset and continuity of symptomatology.  The Veteran's medical records show that he was treated for peptic ulcer disease as early as 1991, not 2009 as asserted by the examiner.  Further, the examiner failed to consider the Veteran's in-service treatment records with impressions of duodenitis and neurogenic gastritis.  To be adequate, an examination must take into account an accurate medical history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).

In addition, to the extent that the April 2015 examiner appeared to base the opinion on the lack of an in-service diagnosis of either peptic ulcer disease or GERD, this was in error as the examiner failed to consider the Veteran's lay statements regarding his in-service stomach problems.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Therefore, the Board finds that a remand for a new VA examination and medical opinion as to the etiology of the Veteran's current stomach disabilities is necessary. 38 U.S.C.A. § 5103A(d) (West 2014).

Lastly, on remand, attempts to identify and obtain any outstanding, current treatment records should be made before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records, and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination with an appropriate medical provider, other than the April 2015 examiner, to determine the etiology of the Veteran's peptic ulcer disease status post rupture and partial gastrectomy, and GERD.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and review of such should be noted in the report.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any currently diagnosed stomach disabilities, to include peptic ulcer disease status post rupture and partial gastrectomy and GERD, had their onset during active service, are related to the Veteran's in-service gastrointestinal complaints, identified as duodenitis and neurogenic gastritis, and treatment therefor, or otherwise originated during service.  A clear and comprehensive rationale should be provided for any opinion expressed.

The report should include discussion of the Veteran's documented medical history, lay assertions, and should reconcile any prior inconsistent findings.  In particular, the examiner must address the in-service impressions of duodenitis and neurogenic gastritis.  The examiner must also consider the Veteran's report of in-service onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

3. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, implement corrective procedures. 

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




